—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 12, 1998, convicting him of assault in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in refusing to charge the jury on assault in the second degree as a lesser-included offense of assault in the first degree. Viewed in the light most favorable to the defendant (see, People v Martin, 59 NY2d 704), there is no reasonable view of the evidence which would support a finding that the defendant committed the lesser offense, but not the greater (see, People v Ford, 62 NY2d 275). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.